Bigelow, C. J.
The inquiry put to the plaintiff was relevant and material to the issue. The defendant alleged in his answer that his indorsement on the note declared on was obtained by false and fraudulent representations concerning the pecuniary condition and solvency of the promisor made to him by the plaintiff Blanchard. To disprove this allegation, it was competent to show that Blanchard believed the promisor to be in good credit and able to pay his debts; because such belief, honestly entertained, tended directly to negative any fraud or falsehood in his statements to the defendant. It is true that the gist of the controversy between the parties was as to the *434specific representations alleged in the answer. But the truth or falsity of these very representations, so far as they involved a charge of fraud on the part of the plaintiff Blanchard, necessarily depended on his actual belief as to the responsibility and credit of the promisor. In this view, the exclusion of the evidence was clearly erroneous. Exceptions sustained